            Case 1:19-cv-12440-MBB Document 4 Filed 12/17/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS


 THEODORE J. FOLKMAN,
                                                   Civ. A. No. 1:19-cv-12440-MBB
                  Plaintiff,

         vs.

 U.S. DEPARTMENT OF STATE,

                  Defendant


                  PLAINTIFF’S MOTION FOR ISSUANCE OF SUMMONS

       Pursuant to Fed. R. Civ. P. 4(b), the plaintiff moves for issuance of a summons in the

form attached to this motion as Exhibit 1. In support of this motion, the plaintiff says as follows.

       1.        This is an action under the Freedom of Information Act. Under the statute, “the

defendant shall serve an answer or otherwise plead to any complaint … within thirty days after

service …” 5 U.S.C. § 552(a)(4)(C); see also Weber v. Coney, 642 F.2d 91, 93 (5th Cir. 1981)

(government has thirty days to answer FOIA complaint).

       2.        On December 3, 2019, the Clerk issued the ordinary form of a summons, which

provides the government with sixty days to respond. (ECF 3).

       3.        The Clerk’s office has indicated that it cannot issue a thirty-day summons without

a court order.

       For these reasons, the plaintiff respectfully requests that the Court direct the Clerk’s

office to issue a summons in the form attached as Exhibit 1.

                                                      Respectfully submitted,



                                                      Theodore J. Folkman (BBO No. 647642)
         Case 1:19-cv-12440-MBB Document 4 Filed 12/17/19 Page 2 of 2



                                         PIERCE BAINBRIDGE BECK PRICE &
                                         HECHT, LLP
                                         One Liberty Square
                                         Boston, MA 02109
                                         (617) 229-5415
                                         tfolkman@piercebainbridge.com
Dated: December 17, 2019
